Exhibit 10.1
 
ACCO BRANDS CORPORATION
 
DEFERRED COMPENSATION PLAN
 
FOR NON-EMPLOYEE DIRECTORS
 
EFFECTIVE JANUARY 1, 2006
 
1.  Purpose. This Deferred Compensation Plan for Non-Employee Directors (the
“Plan”) has been established by ACCO Brands Corporation (the “Company”) to
enable the non-employee members of the Board of Directors of the Company
(sometimes referred to as “Directors”) to have flexibility with respect to the
receipt of income earned for acting as Directors. The Plan allows non-employee
Directors to receive incentive compensation based on the appreciation of the
common stock of the Company and on the dividends declared on such stock or based
on a fixed income account. The Phantom Stock portion of the Plan will also
promote a closer identity of interests between such Directors and the
shareholders of the Company. The Plan also allows non-employee Directors to
elect to defer receipt of payment of restricted stock unit awards granted under
the Company’s 2005 Long-Term Incentive Plan (and any successor or replacement
plan thereto).
 
2.  Definitions. The following definitions are applicable to the Plan:
 
(a)  “Account” or “Accounts” means one or both of the Phantom Fixed Income
Account and the Phantom Stock Unit Account, as the context provides.
 
(b)  “Annual Retainer” means the cash portion of the annual fee and any
committee fees payable to a Participant as compensation for serving on the
Board.
 
(c)  “Board” means the Board of Directors of the Company.
 
(d)  “Change of Control” means, with respect to the Company, a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A of the Internal Revenue Code (“Code”) and as
more particularly described in Internal Revenue Service Notice 2005-1, Proposed
Regulation Section 1.409A-3(g)(5), as more specifically provided on Attachment A
hereto, and any final regulations or other authoritative guidance promulgated
under Section 409A of the Code hereafter.
 
(e)  “Company” means ACCO Brands Corporation and any successor corporation or
corporations with or into which ACCO Brands Corporation may be consolidated or
merged.
 
(f)  “Dividend Equivalent” means, with respect to Phantom Stock Units credited
to a particular Participant, a dollar amount equal to the cash dividend which
the Participant would have been entitled to receive if the Participant had been
the owner, on the record date for a dividend paid on the Stock, of a number of
shares of
 

--------------------------------------------------------------------------------


 
Stock equal to the number of Phantom Stock Units then properly credited to the
Phantom Stock Unit Account of the Participant. “Dividend Equivalents” shall also
mean those Dividend Equivalents credited to any RSU hereunder to the extent so
provided under the applicable RSU award.
 
(g)  “Effective Date” has the meaning set forth in Section 28.
 
(h)  “LTIP” means the ACCO Brands Corporation 2005 Long-Term Incentive Plan and
any successor or replacement equity incentive plan thereto.
 
(i)  “Participant” means any current member of the Board who is not an employee
of the Company or any subsidiary of the Company, or any such former member of
the Board who has not received a complete distribution of his/her Accounts and
of all of his RSU awards deferred under the Plan and who, while on the Board,
elected to participate in the Plan.
 
(j)  “Phantom Fixed Income Account” means the hypothetical account established
and maintained by the Company for each Participant who elects to defer receipt
of his/her Annual Retainer and treat it as if invested in a stable value fixed
income fund (money market-type fund).
 
(k)  “Phantom Stock Unit” means a unit corresponding to the value of, and the
dividend rights associated with, a single share of Stock, credited to a
Participant’s Phantom Stock Unit Account in connection with a deferral election
of an amount of the Participant’s Annual Retainer pursuant to Section 4 or a
reallocation of previous deferrals under Section 6 of the Plan to his/her
Phantom Stock Unit Account.
 
(l)  “Phantom Stock Unit Account” means, with respect to each Participant, an
account established and maintained by the Company for the purpose of recording
the number of Phantom Stock Units with respect to which that Participant has
rights under the Plan.
 
(m)  “RSU” means a restricted stock unit award granted to a member of the Board
pursuant to the LTIP.
 
(n)  “Stock” means the common stock of the Company.
 
(o)  “Value per Phantom Stock Unit” as of a given date means the closing price
per share at which the Stock trades on the New York Stock Exchange on that date
or, if there is no trading in the Stock on that date, on the most recent
preceding date on which such trading occurred.
 
3.  Administration. The authority to manage and control the operation and
administration of the Plan shall be vested in the Nominating and Corporate
Governance Committee of the Board (“Committee”). Subject to the limitations of
the Plan, the Committee shall have the sole and complete authority: (a) to
interpret the Plan and to adopt, amend and rescind administrative guidelines and
other rules and regulations relating to the Plan; (b) to correct any defect or
omission or to reconcile any
 
2

--------------------------------------------------------------------------------


 
inconsistency in the Plan or in any payment made hereunder; and (c) to make all
other determinations and to take all other actions necessary or advisable for
the implementation and administration of the Plan. The Committee’s
determinations on matters within its authority shall be conclusive and binding
upon the Company and all other persons. All expenses associated with the Plan
shall be borne by the Company.
 
4.  Annual Election to Defer Compensation. Effective for deferrals hereunder for
service as a non-employee Director commencing January 1, 2006 and all periods
thereafter:
 
(a)  Any Participant may, by written notice to the Company, elect, in lieu of
receipt of an amount of the Annual Retainer that otherwise would be payable to
the Participant, to defer the receipt of all or a portion of such amount and to
receive any one or both of credits of Phantom Stock Units and credits to his/her
Phantom Fixed Income Account on the aggregate amount of such deferral.
 
(b)  Any Participant may, by written notice to the Company (including pursuant
to the Participant’s restricted stock unit award agreement with the Company),
elect to defer receipt of payment of all or a portion of an award of RSUs, that
otherwise would become vested and payable in accordance with the terms of such
award under the LTIP.
 
(c)  A notice of election under this Section 4 shall be valid only if such
election:
 
(i)  is in writing, signed by the Participant;
 
(ii)  designates the fiscal year of the Company to which it relates;
 
(iii)  designates (A) the amount of deferral of the Annual Retainer that is
payable during such fiscal year and the allocation of such deferral among
his/her Accounts or (B) the number of RSUs to be deferred pursuant to an award
that may be made during such fiscal year, or (3) both (A) and (B), as the case
may be;
 
(iv)  affirms that such amount shall be payable upon the earlier of the date of
the Participant’s cessation as a member of the Board or a Change of Control, and
 
(v)  is filed with the Company:
 
(1)  on or before December 31 of the fiscal year preceding the fiscal year of
the Company in which such Annual Retainer (or installment thereof) is payable or
such RSU is awarded (other than as set forth in subparagraph (3), below) or, in
either such case, if earlier, in which such Board service is rendered;
 
3

--------------------------------------------------------------------------------


 
(2)  in the case of a new member of the Board, is filed with the Company by the
new member within thirty (30) days after becoming a member of the Board, to be
effective for the then current fiscal year of the Company, but only with respect
to compensation earned, or RSUs awarded, through the performance of services
after the filing of the notice of election; or
 
(3)  for RSU awards which the Board requires, as a condition of receipt of such
award, the mandatory deferral of payment of such award (as shall be set forth in
such RSU award agreement), such election shall be deemed filed with the Company
on the date of such RSU award agreement or in which the Participant otherwise
obtains a legally binding right to receipt of amounts thereunder, which election
shall immediately become irrevocable.
 
Any such notice of election under this Section 4 shall become irrevocable, for
the fiscal year for which it is given, on the last date on which it is required
to be given under subparagraph (v), and the Participant may modify the election
at any time prior to the date on which it becomes irrevocable.
 
(d)  Any election made by a Participant with respect to his/her Annual Retainer
or, with respect to his RSU awards, as the case may be, shall remain in effect
until modified or revoked by the Participant in accordance with the foregoing
provisions of this Section 4.
 
5.  Crediting of Deferred Amounts.
 
(a)  Deferrals of the installment of the Annual Retainer elected pursuant to
Section 4, above, shall be credited to and between the Phantom Stock Unit
Account and the Phantom Fixed Income Account, in the amounts allocated by the
electing Participant, as of the first day of the calendar quarter in which such
installment of the Annual Retainer otherwise would have been payable but for
such election.
 
(b)  The number of Phantom Stock Units so credited shall be determined by
dividing (i) the allocable dollar amount of the deferral for which Phantom Stock
Units are elected by (ii) the Value per Phantom Stock Unit on that date.
 
(c)  Additions to the Phantom Fixed Income Account shall be credited in the
dollar amount elected and so allocated.
 
6.  Reallocation of Accounts. As of each January 1 and July 1, a Participant may
elect to transfer all or any part of his/her Phantom Stock Unit Account or
Phantom Fixed Income Account to and between the other such Account. Any such
election shall be valid only if it is in writing, signed by the Participant and
filed with the Company at least ten (10) days prior to the applicable January 1
or July 1. Each of the Participant’s Accounts shall be revalued as of the date
preceding the effective date of such transfer, taking into account all Dividend
Equivalents (under Section 7) and all deemed interest
 
4

--------------------------------------------------------------------------------


 
credited to the Phantom Fixed Income Account (under Section 8) through such
preceding valuation date.
 
7.  Phantom Stock/RSU Dividend Equivalents. If, as of the record date for a cash
dividend on the Stock, Phantom Stock Units or RSUs have been (or should have
been) properly credited to the Phantom Stock Unit Account or as RSUs of a
Participant, the Company shall credit to the Phantom Fixed Income Account of
that Participant, or the RSUs of that Participant to the extent so provided
under the Participant’s RSU award, as of that record date, a Dividend Equivalent
for such Phantom Stock Units or RSUs, as the case may be. Dividend Equivalents
under an RSU award shall be deemed to be additional RSUs, or otherwise, in the
manner provided under the applicable RSU award.
 
8.  Phantom Fixed Income Account Interest Credits. As of the last day of each
month, the balance of the Phantom Fixed Income Account of each Participant
determined as of the last day of the prior month, shall be credited with
interest equal to the last reported yield rate for such crediting month reported
by the Vanguard Treasury Money Market Fund (reporting symbol VMPXX), or such
successor or other fund designated by the Committee having substantially the
same risk profile.
 
9.  Phantom Stock Unit Adjustments. In the event of any change in the
outstanding shares of Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares, or
other similar corporate change, the Committee shall make such adjustments in
each Participant’s Phantom Stock Unit Account, including the number of Phantom
Stock Units, as it deems to be equitable under the Plan in order fairly to give
effect to such change and to the purpose and intent of the Plan.
 
10.  Redemption and Payment of Phantom Stock Units and Dividend Equivalents. A
Participant’s Phantom Stock Unit Account shall be redeemed, within thirty (30)
days after the Participant ceases to be a member of the Board (but shall be
deemed available to the Participant on such cessation date, for income tax
purposes), or immediately upon a Change of Control, through a lump-sum cash
payment or a lump sum distribution of shares of Stock of the Company, as the
Participant elects prior to such distribution, in an amount equal to the sum of:
 
(a)  In the case of a distribution in cash, the product of (i) the number of
Phantom Stock Units properly credited to the Participant’s Phantom Stock Unit
Account on the last day the Participant was a member of the Board, multiplied by
(ii) the Value per Phantom Stock Unit on the date of such cessation or Change of
Control; or
 
(b)  In the case of a distribution in Stock, a number of whole shares of Stock
equal to the number of whole Phantom Stock Units, and any fractional Phantom
Stock Unit shall be paid in cash in the manner set forth in Section 10(a). Any
distribution in Stock under this Section 10(b) shall be deemed to be a payment
of an award of RSUs out of authorized shares of Stock under the LTIP. Anything
to the contrary herein notwithstanding, the Participant shall not receive a
distribution under this Section 10(b), and shall instead receive a distribution
under Section 10(a) to the extent that there shall
 
5

--------------------------------------------------------------------------------


 
not be sufficient shares of Stock available for distribution under the LTIP or
such distribution in Stock otherwise is prohibited under the LTIP.
 
11.  Payment of Phantom Fixed Income Account. A Participant’s Phantom Fixed
Income Account shall be paid to the Participant within thirty (30) days after
the Participant ceases to be a member of the Board (but shall be deemed
available to the Participant on such cessation date, for income tax purposes),
or immediately upon a Change of Control, in a lump sum cash payment equal to the
value of that Account on the date of such cessation or Change of Control,
together with an amount of Phantom Fixed Income Account interest credits in the
manner provided under Section 8 but for the period since the immediately
preceding valuation date through the date of such cessation or Change of
Control.
 
12.  Payment of RSUs and Dividend Equivalents.
 
(a)  A Participant’s RSU awards (including Dividend Equivalents credited as
additional RSUs under such awards) shall be paid to the Participant, in the
manner set forth in the applicable RSU award agreement, within thirty (30) days
after the Participant ceases to be a member of the Board (but shall be deemed
available to the Participant on such cessation date, for income tax purposes),
or immediately upon a Change of Control.
 
(b)  Except as provided in this Plan, the terms and conditions of the LTIP and
the award agreement under which such RSUs were granted shall govern. Subject to
Section 27 hereof, in the event of any inconsistency between (i) the LTIP and
such RSU award agreement and (ii) this Plan, the LTIP and RSU award agreement
shall govern.
 
13.  Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries to receive any amounts payable under the Plan after his death, and
may change such designation from time to time, by filing a written designation
of beneficiary or beneficiaries with the Committee on a form to be prescribed by
the Committee, provided that no such designation shall be effective unless so
filed prior to the death of such Participant.
 
14.  Discretion of Company and Committee. Any decision made or action taken by
the Committee arising out of or in connection with the construction,
administration, interpretation and effect of the Plan shall lie within the
absolute discretion of the Committee and shall be conclusive and binding upon
all persons.
 
15.  Absence of Liability. No member of the Board, officer or any other employee
of the Company or any subsidiary of the Company shall be liable for any act or
action hereunder, whether of commission or omission, taken by any other Board
member or by any other officer, agent or employee or, except in circumstances
involving his bad faith, for anything done or omitted to be done by himself.
 
16.  No Segregation of Cash or Shares. The Company shall not be required to
segregate any cash, or any shares of Stock in connection with any Phantom Stock
Units
 
6

--------------------------------------------------------------------------------


 
 or RSUs, credited under the Plan or any other investments in connection with
the Phantom Fixed Income Accounts. No interest shall be allowable or payable at
any time with respect to any Phantom Stock Units or RSUs.
 
17.  No Rights as a Shareholder. No Participant shall have voting or any other
rights or privileges of a shareholder of Stock by reason of the crediting of
Phantom Stock Units or RSUs under the Plan.
 
18.  Company Not Trustee. The Company shall not, by virtue of any provisions of
the Plan, be deemed to be a trustee of any Stock or any other property.
 
19.  No Property Interest. The crediting of Phantom Stock Units or RSUs or of
any amounts to the Phantom Fixed Income Account under the Plan shall not create
any property interest for a Participant, and the liabilities of the Company to
any Participant pursuant to the Plan shall be those of a debtor pursuant to such
contractual redemption obligations as arise under the Plan and, as applicable,
RSU award agreement, when a Participant ceases to be a member of the Board or
there occurs a Change of Control. No such obligation of the Company shall be
deemed to be secured by any pledge of or other encumbrance on any property of
the Company.
 
20.  No Security. Amounts payable under the Plan shall at all times be subject
to the claims of the Company’s general creditors. There shall be no posting of a
bond, promissory note or any other safeguard to assure that the Participant will
be paid. The sole security for payment under the terms of the Plan is the
Company’s promise to pay.
 
21.  Assignments and Transfers. The rights and interests of a Participant under
the Plan may not be assigned, encumbered, pledged or transferred except, in the
event of the death of a Participant, to his designated beneficiary or, in the
absence of such designation, by will or the laws of descent and distribution.
Any such attempted action shall be void, and no such interest shall be in any
manner liable for or subject to debts, contracts, liabilities, engagements or
torts of any Participant. If any Participant shall become bankrupt or shall
attempt to assign, encumber, pledge or transfer any interest in the Plan, then
the Board in its discretion may hold or apply such interest or any part thereof
to or for the benefit of such Participant or his designated beneficiary, his
spouse, children, blood relatives, or other dependents, or any of them, in such
manner and in such proportions as the Board may consider proper.
 
22.  Director Status. The Plan does not, and will not, give any Participant the
right to continue as a Director of the Company, nor will the Plan confer any
right to any benefit under the Plan unless such right has specifically accrued
under the terms of the Plan.
 
23.  Gender and Number. In construing the Plan, where the context makes it
appropriate, words in any gender shall be deemed to include any other gender,
words in the singular shall be deemed to include the plural, and words in the
plural shall be deemed to include the singular.
 
7

--------------------------------------------------------------------------------


 
24.  Illinois Law to Govern. All questions pertaining to the construction,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with the laws of the State of Illinois.
 
25.  Amendment, Suspension or Termination of the Plan. The Board may from time
to time amend, suspend or terminate in whole or in part (and if suspended or
terminated may reinstate) any or all of the provisions of the Plan, except that
without the consent of the Participant no amendment, suspension or termination
of the Plan shall impair the rights of any Participant as to any Phantom Stock
Unit or other Account previously credited to the Participant pursuant to the
Plan or any RSU previously awarded pursuant to the LTIP.
 
26.  Withholding Tax. The Company shall have the right to deduct from any cash
payment to be made to any Participant, his designated beneficiary or his estate
any taxes required by law to be withheld with respect thereto.
 
27.  Section 409A. Anything in this Plan to the contrary notwithstanding, no
amount shall be deferred by, and no amount deferred shall be distributed to, a
Participant unless such deferral or distribution shall in all respects comply
with Section 409A of the Code.
 
28.  Effective Date. The Plan shall take effect upon approval and adoption by
the Board, provided that, upon such adoption, deferrals of compensation
hereunder shall commence for amounts payable to Participants respecting services
performed on and after January 1, 2006 (or such date of such approval and
adoption, if later).
 
8

--------------------------------------------------------------------------------




ATTACHMENT A


Change in the Ownership or Effective Control of the Company
Or Change in the Ownership of a Substantial Portion of the Assets of the Company


 
(a) A “change in ownership” of the Company shall occur on the date that any one
person, or more than one person acting as a group, hereafter acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company. Any increase in the percentage of stock owned
by any one person, or persons acting as a group, as a result of a transaction in
which the Company acquires its stock in exchange for property will be treated as
an acquisition of stock for such purposes. A “change in ownership” shall not
have occurred if, following a transfer of stock of the Company (or issuance of
stock of the Company), the stock in the Company does not remain outstanding
after the transaction (subject to paragraph (c), below).
 
(b) A “change in the effective control” of the Company shall occur,
notwithstanding the absence of a “change in ownership” under paragraph (a), on
the date that:
 
(1) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company; or
 
(2) a majority of members of the Company’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s board of directors prior to the
date of the appointment or election.
 
(c) A “change in the ownership of a substantial portion of the Company’s assets”
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company having a total gross fair market value equal to or more than 40 percent
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.
 
(d) The foregoing determination of a change in the ownership or effective
control of the Company or change in the ownership of a substantial portion of
the assets of the Company shall be made with due regard for the rules governing
attribution of stock ownership under Section 318(a) of the Code and, for the
purposes of this Attachment A,
 
9

--------------------------------------------------------------------------------


 
the owner of all outstanding options shall be regarded as an owner of shares of
Stock underlying such option.
 
(e) In the event of any inconsistency between this Attachment A and applicable
Treasury Regulations issued under Section 409A of the Code, the applicable
Treasury Regulations shall control and such Treasury Regulations shall otherwise
guide the interpretation of terms and conditions under this Attachment A.
 
10